The opinion of the court was delivered by
Fort, J.
This case was tried at the Mercer Circuit before the court and a jury, with a verdict lor the plaintiff.
The action was for compensation for services rendered to Louisa A. Davis, deceased, in her lifetime, by Martha Hart, as nurse and attendant. The plaintiff was the assignee of tho claim of; Martha Hart.
The proofs seem to show services, and the amount of the verdict was much less than the amount of the plaintiff’s alleged claim.
The record does not show any exceptions to evidence or to tho charge, and but a single ground is relied upon in the brief of the counsel for the applicant for this rule, namely:
*83“¶. The damages awarded by the verdict are not based on any sound reasoning- or upon the evidence in the case, but were fixed by the jury by way of compromise between the plaintiff and defendant.”
There is nothing before the court in the record to sustain this specification. The court expressly told the jury that the suit was for the value of services and that they could fix under the evidence what they thought was fair and right. They did not allow the plaintiff all his claim; they evidently thought it excessive, and, under the proofs, they had a right to so find. There was no ground for saying that the verdict was a compromise verdict other than the fact that the plaintiff was allowed less than he sought and more than the defendant claimed he should receive.
The rule to show cause is discharged.